KAPSNER, Justice,
concurring.
[¶ 29] Under the particular facts of this case, I concur. Post-judgment proceedings in aid of execution were constrained by the bankruptcies of the principal judgment debtors. The specific issue of piercing the corporate veil had been an issue at trial, and the trial judge chose not to readdress it based on post-judgment activities. However, the holding of this case should not be read to preclude an examination of the authority of a trial court to pierce the corporate veil under *779N.D.R.Civ.P. 69 for post-judgment activities that attempt to defeat the claims of a judgment creditor. See, e.g., Aioi Seiki, Inc. v. JIT Automation, Inc., 11 F.Supp.2d 950, 952-53 (E.D.Mich.1998); MCI Telecomms. Corp. v. O’Brien Mktg., Inc., 913 F.Supp. 1536, 1540 (S.D.Fla.1995).
[¶ 30] CAROL RONNING KAPSNER and MARY MUEHLEN MARING, JJ., concur.